Exhibit 10.7

FIRST AMENDMENT TO

EXECUTIVE EMPLOYMENT AGREEMENT

This First Amendment to Executive Employment Agreement (“Amendment”) is made and
entered into as of May     , 2016 (the “Effective Date”) by and among Quintiles
Transnational Corp., a North Carolina corporation (the “Company”), Quintiles
Transnational Holdings, Inc. (“Parent”) and Thomas Pike (“Executive”).

WHEREAS, Executive is currently employed under an Executive Employment Agreement
with the Company dated April 12, 2012 (the “Employment Agreement”) and currently
serves as Chief Executive Officer of the Company;

WHEREAS, Parent has entered into an Agreement and Plan of Merger with IMS Health
Holdings, Inc. (“IMS”) of even date herewith, pursuant to which IMS will merge
into Parent and Executive will become Vice Chairman of Parent.

WHEREAS, the Company and Parent value Executive’s contributions and consider his
continued service and dedication essential to their business plan and the
Company is willing to enter into this Amendment, and Parent is willing to become
a party in light of Executive’s new position, to encourage Executive to remain
employed; and

WHEREAS, the Company and Executive desire to amend the Employment Agreement,
with Parent added as a party, as set forth herein.

NOW, THEREFORE, in consideration of the mutual promises set forth below and
other good and valuable consideration, the receipt and sufficiency of which the
parties acknowledge, the Company, Parent and Executive agree that the Employment
Agreement shall be amended as follows:

1. NATURE OF EMPLOYMENT/TITLE. Section 2 is amended by deleting the first
sentence of that Section and replacing it with the following: “Executive shall
serve as Chief Executive Officer of the Company and shall have all such duties,
responsibilities and authority as are customary to such role and such additional
duties as the Board of Directors (the “Board”) of Parent may reasonably and
lawfully assign from time to time, commensurate with his title and remuneration,
provided that upon the Effective Time (as defined in the Agreement and Plan of
Merger between IMS Health Holdings, Inc. and Parent (the “Merger Agreement”)),
Executive shall no longer be Chief Executive Officer of the Company and shall
take the new position of Vice Chairman and member of the Board of Parent and
upon such transition, shall report to both the Board and the Chief Executive
Officer of Parent and shall perform such duties and have such responsibilities
and authority as the Board and the Chief Executive Officer may reasonably and
lawfully assign from time to time, commensurate with his title and
renumerations. Executive’s duties shall include transition of his former chief
executive officer role, corporate and business development, strategy and
maintenance and transition of customer relationships.”

2. COMPENSATION.

a. Section 3.1 is amended by deleting the first sentence of that Section and
replacing it with the following sentence: “Executive’s annual base salary for
all services



--------------------------------------------------------------------------------

rendered shall be One Million Two Hundred Thousand Dollars ($1,200,000) payable
in accordance with the Company’s policies, procedures and practices as they may
exist from time to time for executives.”

b. Section 3.2 is amended by deleting the first sentence of that Section and
replacing it with the following sentence: “Executive will participate in the
annual Performance Incentive Plan (or successor plans) at a target level of one
hundred fifty percent (150%) of his then annual base salary, prorated for any
partial year of participation, (except that for the year 2016 the target level
will be $1,616,667.00), and in such other or successor program(s) as the Company
or Parent shall make available from time to time.”

c. Section 3.5 is amended by deleting the fourth and fifth sentences of that
Section.

d. Section 3.6.3 is deleted and replaced with the following:

3.6.3 Executive shall be eligible to participate in Company or Parent equity
incentive plans made available to executive officers of the Company generally.
In lieu of an equity award in 2017 under Parent’s 2013 Stock Incentive Plan,
immediately prior to the Effective Time, Executive will be provided an equity
award with a target grant date fair value of $7,000,000 in the form of
restricted stock units) (the “Equity Award”). If the Equity Award is made in
2016 as described above, the Equity Award will vest in three equal quarterly
installments on June 30, September 30, and December 31, 2017, or in full on
termination of employment under the circumstances described in Sections 5.2, 5.3
or 5.4. If the Merger contemplated by the Merger Agreement (the “Merger”) has
not been consummated by the time the Company makes its regular 2017 equity
awards, the Equity Award will be made at that time (with customary vesting and
other conditions).

e. A new Section 3.11 that provides as follows is added:

3.11 Merger Awards. (a) If the Merger has been consummated and Executive is
employed by the Company on any of the dates set forth below, or as otherwise
specifically provided below, then Executive shall receive a cash award in the
amount shown by each date:

 

Date

   Merger Award  

12/31/16

   $ 600,000   

3/31/17

   $ 600,000   

6/30/17

   $ 600,000   

9/30/17

   $ 600,000   

12/31/17

   $ 600,000   



--------------------------------------------------------------------------------

(each a “Merger Award”). Each Merger Award shall be paid in a lump sum on the
applicable date (or the closest business date thereto).

(b) Retention Award. In order to induce Executive to remain employed at least
through March 31, 2017, as requested by the Board, and if the Merger has been
consummated and Executive is so employed by the Company on March 31, 2017, or as
otherwise specifically provided below, then Executive shall receive a cash
retention award in the amount of $1,875,000.00 (the “Retention Award”), paid in
a lump sum on that date. The Merger Awards and the Retention Award will
collectively be referred to as the “Cash Awards”.

f. A new Section 3.12 that provides as follows is added:

3.12 Additional Payment. If the Merger has been consummated and Executive is
employed by the Company or its successor on March 31, 2017, then Executive shall
receive an additional retention cash payment equal to $4,609,000.00, (the
“Additional Payment).” The Additional Payment shall be paid in a lump sum on
March 31, 2017.

3. GOOD REASON. Section 4.5 is amended and restated as follows: Executive may
terminate Executive’s employment for “Good Reason” if, without the consent of
Executive (or as provided in clause (iii) below), any of the following events
occur: (i) a change to Executive’s reporting relationship such that he is no
longer reporting directly to the Board or to a Committee of the Board as the
Chief Executive Officer, or, following the consummation of the Merger, a change
to Executive’s reporting relationship such that he no longer reports directly to
Ari Bousbib, (ii) Executive is no longer a member of the Board, (iii) Executive
and Ari Bousbib agree that there is no longer a senior executive role for
Executive and provide a joint written notice to the Board of said determination;
(iv) Executive’s annual base salary or target bonus opportunity (including any
prior increases to such salary or bonus opportunity) is materially reduced,
other than due to an across-the-board reduction of not more than twenty
(20) percent attributable to economic conditions and applicable to all executive
employees of the Company and Parent; (v) a material diminution in Executive’s
status, duties or responsibilities, making his position inconsistent with his
duties as Chief Executive Officer or, following the consummation of the Merger,
Vice Chairman; (vi) a relocation of Executive’s principal worksite by more than
fifty (50) miles; or (vii) the Company’s, or Parent’s, material breach of this
Agreement, including the provisions of Sections 11, 12 or 17 of this Agreement.
Executive agrees to provide the Company with written notice of the event
constituting Good Reason within ninety (90) days of becoming aware of the
actions or inactions of the Company or Parent giving rise to such Good Reason.
Such termination for Good Reason shall become effective thirty (30) days
following Executive’s written notice, provided the Company, or Parent, as
applicable, has not cured the



--------------------------------------------------------------------------------

actions or inactions giving rise to Executive’s notice of termination for Good
Reason. Executive specifically acknowledges and agrees that the transition of
his role as a result of the Merger and, in particular, his becoming Vice
Chairman of the Board upon the Effective Time, shall not constitute Good Reason
hereunder and Executive specifically waives hereby any right he might have under
this Agreement, the Parent’s Change in Control Severance Plan dated November 5,
2015 (the “CIC Severance Plan”), or any other Company benefit plan to claim that
such transition and title change and any possible commensurate change in
reporting obligations, seniority, status, duties, or responsibilities resulting
from the closing of the Merger constitute Good Reason under clauses (i) or
(v) above, or otherwise.

4. COMPENSATION AND BENEFITS UPON TERMINATION. Section 5 is amended and restated
as follows:

5. COMPENSATION AND BENEFITS UPON TERMINATION. The provisions of this Section 5
shall supersede in their entirety any severance payment provisions in any
severance plan, policy, program or arrangement maintained by the Company except
for the CIC Severance Plan (in the event of any conflict between the provisions
of this Agreement and the CIC Severance Plan, this Agreement shall control).
Executive is not entitled to receive any compensation or benefits upon his
termination except as: (i) set forth in this Agreement; (ii) otherwise required
by law; or (iii) otherwise required by any employee benefit plan in which he
participates, including the CIC Severance Plan (except that Executive will not
be entitled to benefits under Section 4.01 thereof with respect to the Merger),
provided there shall be no duplication of severance or benefits.

5.1 Terminations for Cause or without Good Reason. Except as provided below, in
the event that Executive terminates his employment with the Company under
Section 4.1 without Good Reason prior to December 31, 2017 (or at any time after
termination of the Merger Agreement) or his employment with the Company is
terminated by the Company for Cause under Section 4.4, as soon as reasonably
practicable after such termination, the Company shall pay Executive a lump sum
equal to any unpaid base salary as described in Section 3.1 that has accrued as
of the date of termination, any unreimbursed expenses due to Executive, and any
earned but unpaid annual incentive pursuant to the program described in
Section 3.2 (provided, in the case of a termination for Cause, but not by
Executive without Good Reason if after the Effective Time, that Executive is
employed on March 1 of the year following the year to which such incentive
relates). Executive shall also be entitled to benefits under the Company’s
retirement or welfare benefit plans and programs to the extent provided therein.
Termination of employment under this Section will not alter Executive’s right to
the equity under Section 3.6.3 or payments under Sections 3.11 and 3.12 if
termination is after the applicable dates contained in those sections.



--------------------------------------------------------------------------------

5.2 Termination for Death or Disability. In the event of Executive’s termination
due to death or disability under Section 4.2 or 4.3, Executive shall be entitled
to the payments and benefits described in Section 5.1. Earned but unpaid annual
incentive shall be paid for the calendar year preceding the year of termination
without regard to whether Executive was employed on the following March 1, and,
if Executive’s termination occurs after the first quarter of the year, prorated
annual incentive for the calendar year of termination shall be determined based
upon actual performance and paid at the time such bonus would otherwise be paid
to an executive continuing in active employment. In addition, Executive shall be
entitled to receive, if the Merger has been consummated:

(i) the Additional Payment (if not previously paid), paid in a lump sum on the
date of termination;

(ii) if such termination for death or disability is prior to December 31, 2017,
a pro-rata portion of the total unpaid amount of the Cash Awards, paid in a lump
sum on the date of termination based on the number of days from the date of the
Merger Agreement to the date of termination divided by the number of days from
the date of the Merger Agreement to December 31, 2017.

5.3 Voluntary Termination at December 31, 2017 or Thereafter. If the Merger has
been consummated and Executive voluntarily terminates his employment under
Section 4.1 on or at any time following December 31, 2017, then, in addition to
the payments and benefits described in Sections 5.1, 3.11, and 3.12, earned but
unpaid annual incentive shall be paid for the calendar year preceding the year
of termination without regard to whether Executive was employed on the following
March 1, and, if Executive’s termination occurs after the first quarter of the
year, prorated annual incentive for the calendar year of termination shall be
determined based upon actual performance and paid at the time such bonus would
otherwise be paid to an executive continuing in active employment.

5.4 Termination by Company without Cause or by Executive for Good Reason. If the
Company terminates Executive’s employment pursuant to Section 4.1 without Cause,
or if Executive terminates his employment with the Company for Good Reason under
Section 4.5, then, in addition to the payments



--------------------------------------------------------------------------------

and benefits described in Section 5.1, the Company shall, contingent upon
Executive complying with the terms thereof and with the provisions of Sections
6, 7, 8 and 9 hereof:

(i) pay the total of the Cash Awards (if not previously paid and without regard
to the requirement that Executive be employed by the Company or its successor on
the applicable dates) in a lump sum payment within forty-five (45) days
following Executive’s separation from service;

(ii) pay the Additional Payment (if not previously paid, and without regard to
the requirements that the Merger have been consummated or that Executive be
employed by the Company on March 31, 2017);

(iii) pay annual incentive as, and at the time described in Section 5.2, with
respect to terminations due to death or disability; and

(iv) provide continued vesting of the Options over the twenty-four (24) month
period commencing on the date of Executive’s termination of employment (or such
earlier date as the Company’s obligations hereunder cease due to Executive’s
failure to comply with the terms of the Release or with the provisions of
Sections 6, 7, 8 and 9 hereof); provided, however, that any Options that were
vested on the Executive’s date of termination shall be exercisable in accordance
with the terms of the applicable Option Agreement and the period for exercise
shall not be extended hereby, and Options that vest under this clause (v) shall
be exercisable in accordance with the terms of the applicable Option Agreement
as though the Executive terminates employment on the last day of such extended
vesting period.

5.4.1 Except as provided in Section 5.4.2, if termination triggering the amount
in clause (ii) of the preceding paragraph occurs prior to the Effective Time,
such amount shall be paid in equal monthly installments over a twenty-four
(24) month period and paid on the same payroll schedule applicable to Executive
immediately prior to his termination of employment commencing on the first such
payroll date on or following the tenth (10th) day after the date on which the
Release required by Section 5.6 becomes effective and non-revocable. If the
period for review of the Release ends in a later calendar year, such first
payment shall be made in the later calendar year regardless of when the Release
is executed. Any amounts that are withheld from payment pending the Release
becoming effective shall be paid with the first installment payment following
the Release effective date and shall not extend the payment period.



--------------------------------------------------------------------------------

5.4.2 Notwithstanding the foregoing, if termination triggering the amounts in
clause (ii) of Section 5.4 occurs at or following the Effective Time, the amount
in clause (ii) shall be paid in a lump sum on the first date as of which
severance would otherwise be paid as described in Section 5.4.1.

5.4.3 Executive shall bear full responsibility for applying COBRA continuation
coverage and for obtaining coverage under any other insurance policy following
termination of employment, and nothing herein shall constitute a guarantee of
COBRA continuation coverage or benefits or a guarantee of eligibility for
health, dental, long term disability or term life insurance coverage.

5.4.4 At any time the Company is a corporation described in
Section 280G(b)(5)(A)(ii)(I) of the Code, it the Company’s independent public
accountants (the “Accountants”) determine that any amount under this Agreement
or otherwise payable to Executive constitutes a “parachute payment” within the
meaning of Section 280G of the Code (any such amount, a “Parachute Payment”),
will be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), if Executive requests shareholder approval of such Parachute
Payments and waives his right to receive all or a portion of the Parachute
Payments unless such Parachute Payments are approved by the shareholders
pursuant to Treas. Reg. Section 1.280G-1, Q&A-7 (or successor provision), the
Company shall in good faith use its best efforts to seek approval of payment of
such waived Parachute Payments in accordance with the shareholder approval
requirements described in Treas. Reg. Section 1.280G-1, Q&A-7 (or successor
provision).

5.4.5 In the event amounts payable hereunder are contingent on a Change in
Control for purposes of Section 280G of the Code, and it is determined by a
public accounting firm or legal counsel authorized to practice before the
Internal Revenue Service selected by the Company that any payment or benefit
made or provided to Executive in connection with this Agreement or otherwise
(collectively, a “Payment”) would be subject to the excise tax imposed by
Section 4999 of the Code (the “Parachute Tax”), the Payments under this
Agreement shall be payable in full or, if applicable, in such lesser amount
which would result in no portion of such Payments being subject to the Parachute
Tax, whichever of the foregoing amounts, taking into account the



--------------------------------------------------------------------------------

applicable federal, state and local income taxes and the Parachute Tax, results
in Executive’s receipt, on an after-tax basis, of the greatest amount of
Payments under this Agreement. If Payments are reduced pursuant to this
paragraph, the Cash Awards and the Additional Payment under Sections 5.4 (i) or
(ii) shall first be reduced, and the other benefits under this Agreement shall
thereafter be reduced, to the extent necessary so that no portion of the
Payments is subject to the Parachute Tax.

5.5 Equity Awards. In the event of termination of Executive’s employment
pursuant to any of Sections 5.2 through 5.4, if the Merger has been consummated,
all of Executive’s awards under the Company’s 2013 Stock Incentive Plan,
including the equity granted under Section 3.6.3 above, shall be given the
treatment afforded such awards under Section 5.01 of the CIC Severance Plan, as
though such termination were a Qualifying Termination under that Plan.

5.6 Release of Claims. Notwithstanding any provision of this Agreement to the
contrary, the Company’s obligation to provide the payments under Section 5.4
(other than payments described in Section 5.1) is conditioned upon Executive’s
execution of an enforceable release of all claims against the Company and its
Affiliates, and employees, directors and officers thereof, substantially in the
form attached hereto, with only such changes as counsel to the Company advises
are required to comply with applicable law, (the “Release”) and his compliance
with such agreement and with Sections 6, 7, 8 and 9 of this Agreement. If
Executive chooses not to execute the Release within the time provided, or fails
to comply with the Release or these Sections, then the Company’s obligation to
compensate him ceases on the employment termination date except as to amounts
described in Section 5.1. The Release of claims shall be provided to Executive
within seven (7) days of his termination of employment and Executive must
execute it within the time period specified in the Release (which shall not be
less than twenty-one (21) days nor longer then forty-five (45) days from the
date of receipt). Such Release shall not be effective until any applicable
revocation period has expired.

5. RESTRICTIVE COVENANTS. Section 6.3 is amended by deleting in the first
sentence of that Section the phrase, “During his employment and for twenty-four
(24) months following his effective termination date” and replacing it with the
phrase, “During his employment and for thirty-six (36) months following his
effective termination date.”

6. COMPETITIVE BUSINESS ACTIVITIES. Section 6.3(a)(i) is amended by inserting
after the final “;” the phrase “for all purposes of this Section 6.3 and
Section 6.4, the “business” of the Company shall be the business conducted by
the Company immediately prior to the Effective Time.”



--------------------------------------------------------------------------------

7. REMEDIES. Section 6.4 is amended by inserting in cause (ii) at the end before
the “;” the following, “and Executive will also return all amounts paid under
Sections 3.11(a) and 3.12, and the value of all equity granted to Executive in
2016 which vested by reason of the consummation of the Merger.”

8. SECURITIES TRADING. A new Section 22 is added to read as follows:

22 SECURITIES TRADING. Executive agrees that from the date of the Merger
Agreement until December 31, 2017, without the written consent of the Company,
he will not transfer, sell, assign or otherwise dispose of shares of Parent
common stock representing more than 30% of the shares (including for this
purpose shares underlying stock options and performance units) owned by
Executive as of the date of the Merger Agreement, whether received from the
Company or purchased directly. Executive may sell shares to be so disposed
pursuant to Rule 144 of the Securities Act of 1933, or elect to establish a
trading plan in accordance with Rule 10b5-1 of the Securities Exchange Act of
1934; provided, however, that such trading plan must comply with all of the
requirements for the safe harbor under Rule 10b5-1 and must be approved in
accordance with the Parent’s Insider Trading Policy.

9. REIMBURSEMENT. The Company will promptly pay, or reimburse Executive for, the
reasonable legal fees and expenses he incurred in the negotiation of this
Amendment, not to exceed thirty-five thousand dollars ($35,000.00), upon
submission of appropriate invoices.

10. COUNTERPARTS.

This Amendment may be executed in counterparts, each of which shall be an
original, with the same effect as if the signatures affixed thereto were on the
same instrument.

11. EFFECT OF AMENDMENT.

Except as specifically amended herein, the Employment Agreement remains in full
force and effect.

 

 

[Signature Page Follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed as of the day and year
first written above.

 

QUINTILES TRANSNATIONAL CORP.

By:

 

 

Name:

 

 

Title:

 

 

EXECUTIVE

 

Thomas Pike

 

[Signature Page to Amendment to Employment Agreement]



--------------------------------------------------------------------------------

QUINTILES TRANSNATIONAL HOLDINGS, INC. By:  

 

Name:  

 

Title:  

 

 

[Signature Page to Amendment to Employment Agreement]